On Petition to Rehear
The plaintiff has filed a dignified, courteous and respectful petition to rehear herein.
We, after thorough consideration of this petition, must deny the same. Obviously the petition would not have been filed if the writer of this opinion hadn’t put in the opinion the last paragraph therein, which to all intents and purposes really has nothing to do with the correct adjudication under the facts as set forth in the bill. Writing this paragraph was just one of those human things (we hope that the courts and this Court are human) one will do in attempting to answer some of the arguments made at the bar and in the briefs originally.
*659At the bottom of page 2 of oar opinion [337 S.W.2d 11] we said: “Exclusion ‘d’ as originally drafted excluded accidental death benefits when killed in an aircraft except in regular commercial flight.” Thus it is, as we have already said in our original opinion, under the policy as originally written there could have been no recovery under this provision of the policy. The amendment as made by the company subsequent to its being written was not an attempt to clarify any ambiguity therein, but was in effect a liberalization or modification of this exclusion. This subsequent re-writing- of exclusion “d” (exclusion “d” excluded any benefits when killed in an airplane accident except in a commercial carrier) modified this provision by saying that if the person had any duties to perform on an airplane, other than a commercial line, and was killed benefits were excluded. Thus it is that the modification was a liberalization rather than a clarification. We find no ambiguities in the policy and must deny the petition to rehear.